DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The base claim makes clear the cover composition “consists of” ingredients a-e. However, the claims indicate the cover composition includes an additional material by limiting (a) to an amount of 30 to 70 and 30 to 50.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (2005/0056964) in view of Komatsu et al. (2013/0157784). Claim 1, Hiroaka discloses a golf ball comprising a core, an intermediate layer and cover. The cover composition comprises cis-1,4 polybutadiene, cis-polyisoprene and styrene polybutaeiene rubber [0041], methacrylic acid, metal oxide, an organic peroxide, inorganic filler (titanium oxide) [table 4, example 10]. Table 4 disclose BR01 polybutadiene and Table 1 in the instant spec discloses BR01 for the cover polybutadiene, therefore the Poiosson’s ratio of Hiroaka will be at least 0.49.  The Shore D hardness of the cover is at least 40 with a thickness of at least 0.3 mm [0060, 0061].  The golf ball includes an intermediate layer [0029] made from ionomers such as Himilan 1605, 1706, 1557. All of which are disclosed in table 1 of the instant specification in the preferred examples (examples 1-2). Since the materials are the same the hardness will also be the same. In regards to the quantity of each Himilan, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Hiraoka does not disclose the thickness of the intermediate layer.  Komatsu teaches a three piece golf ball with an intermediate layer thickness of 1.0 mm. One of ordinary skill in the art would modify the thickness of the intermediate layer for enhanced performance.  Claim 3, Table 4, example 10 disclose BR01 polybutadiene and Table 1 in the instant spec discloses BR01 for the cover polybutadiene. Hiroaka further discloses methacrylic acid, metal oxide, an organic peroxide, and inorganic filler as shown above, therefore the loss tangent will also be the same. Claim 4, the golf ball includes an intermediate layer [0029] made from ionomers such as Himilan 1605, 1706, 1557. All of which are disclosed in table 1 of the instant specification in the preferred examples In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would modify the thickness of the intermediate layer for enhanced performance.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (2005/0056964) in view of Komatsu et al. (2013/0157784), and further in view of Sullivan et al (8,784,236).  Hiraoka in view of Kamatsu discloses the intermediate layer comprising ionomers and/or diene block copolymers [0029], but does not disclose a resin with 50% synthetic rubber.  Sullivan teaches an intermediate layer for a golf ball comprising an ionomer and polybutadiene with the polybutadiene in the amount of 80% or less (col. 7, lines 21-22.). One of ordinary skill in the art would have modified the intermediate layer by adding polybutadiene for increased resiliency (Sullivan: col. 7, lines 30-32).  

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. Applicant argues Hiraoka does not disclose noncrystalline rubber as a rubber component. However, Hiroaka discloses 100 parts of a noncrystalline rubber (BR01:cis-1,4-polybutadiene) in example 10, table 4.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



June 10, 2021